DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 have been presented for examination.

Priority
	The instant application claim benefit of US Provisional Application No. 62/821,883, filed 3/21/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2017/0103834 A1), hereinafter Booth, in view of Lawrenson et al. (US 2018/0159683 A1), hereinafter Lawrenson.
	Regarding claim 1, Booth discloses a handheld device for scanning a magnetic signature data of a physical unclonable function (PUF) along an arbitrary path comprising: 
a body; one or more sensors on the tip of the device; an optical position tracking device adjacent to the sensors [0038-0042, 0049, & 0053].
Regarding claim 6, Booth discloses a method for capturing a magnetic signature data along an arbitrary path of a physical unclonable function ("PUF") comprising: 
manufacturing a PUF tag with magnetic particles embedded in the tag; magnetically scanning the PUF tag to enroll the magnetic signature data; linking the PUF tag to a product [0006, 0053, 0054, & 0057-0061]; 
scanning the PUF tag with a reader that has at least one sensor along an arbitrary path the measure the magnetic signature data; capturing the positional and magnetic data from the PUF tag along the arbitrary path; continuing to scan the PUF tag along arbitrary paths until sufficient data is collected or the PUF tag is successfully authenticated [0038-0041, 0048, 0049, & 0053]; 
processing the magnetic signature data collected to remove variations from changing angular position; and comparing the magnetic signature data collected to that stored in the secure cloud environment for authentication [0024, 0027, 0028, & 0038-0041].
With respect to claims 1 & 6, the teachings of Booth have been discussed above.
While Booth clearly discloses the use of magnetic field sensor (410) [0037], Booth is silent with respect to explicitly disclosing a Hall effect sensor, as recited in claims 1 & 6.
Lawrenson, also directed to utilizing PUFs within security applications [0004 & 0019], teaches, regarding claims 1 & 6, utilizing a Hall effect sensor [0008 & 0056].
As Booth clearly discloses the use of magnetic field sensors for the measuring of magnetic field data, one of ordinary skill in the art at the time the invention was made would recognize that utilizing Hall effect sensors, as taught in Lawrenson, within the system of Booth, would have been an obvious matter of design choice based upon the intended use, available equipment, and/or the environment of use without departing from the scope of the invention.

	Regarding claim 2, Booth, as modified above, discloses the device of claim 1, wherein the device communicates the magnetic and positional data to a mobile device [0038-0041, 0048, 0049, & 0053].
	Regarding claim 3, Booth, as modified above, discloses the device of claim 1, wherein an internal microprocessor performs calculations on the magnetic signature data and positional movement of the device [0038-0042, 0049, & 0053].
	Regarding claim 4, Booth, as modified above, discloses the device of claim 3, wherein the device provides feedback to a user [0025-0028 & 0038-0042].
	Regarding claim 5, Booth, as modified above, discloses the device of claim 4, wherein the feedback is provided by a user interface, a light emitting diode, or haptic feedback [0025-0028 & 0038-0042].
	Regarding claim 7, Booth, as modified above, discloses the method of claim 6, wherein the scanning is continued along a variety of paths until a certain number of magnetic fiducials have been encountered [0038-0041, 0048, 0049, & 0053].
	Regarding claim 8, Booth, as modified above, discloses the method of claim 6, wherein a rotation of the Hall effect sensor at any given point is measured by the optical sensor [0038-0041, 0048, 0049, & 0053].
	Regarding claim 9, Booth, as modified above, discloses the method of claim 6, wherein the magnetic signature data is uploaded to a secure cloud environment [0006, 0053, 0054, & 0057-0061].
	Regarding claim 10, Booth, as modified above, discloses the method of claim 6, wherein the magnetic signature data is uploaded to a secure server [0006, 0053, 0054, & 0057-0061].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876